                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CARL UEDING-NICKEL,                       )
                                          )
                    Petitioner,           )                    8:19CV78
                                          )
             v.                           )
                                          )
SCOTT FRAKES,                             )                     ORDER
                                          )
                    Respondent.           )
                                          )


       IT IS ORDERED that Petitioner’s Motion for Extension of Time to File Reply
(filing no. 10) is granted in part and denied in part. Petitioner’s responsive brief shall
be filed on or before August 16, 2019. Respondent’s reply brief shall be filed on or
before September 16, 2019.

      DATED this 17th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
